DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/11/21.
Claims 1-7 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/11/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1 because these claim(s) are drawn to a functionality comprising unit/module which use a generic placeholder, “unit/module” coupled with functional language “an imaging module configured to form an image of a photographic subject using an optical unit” in claim 1 without reciting sufficient structure to achieve the 

However, a review of the specification paragraph [0016] and FIG. 1 shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. Pub. No. 20170255001 A1 which is English translation of WO/2016/092992 (PCT/JP2015/081195) published in Jun 16, 2016), in view of Jono (U.S. Pub. No.  20140093209 A1)

Regarding to claim 1 and 7:

1. Yamashita teach an endoscope front-end structure comprising: (Yamashita Fig. 1) an imaging module configured to form an image of a photographic subject using an optical unit, (Yamashita [0037] the imaging unit 40 has a lens unit 43 and a  generate an image signal by performing photoelectric conversion of photographic subject image, (Yamashita [0041] an object image formed by the objective lenses 43a-1 to 43a-4 of the lens unit 43 is photoelectrically converted by the solid state image sensor 44 arranged at an image forming position of the objective lenses 43a-1 to 43a-4 into the imaging signal that is an electric signal) which is formed by the optical unit, using an imager, and transmit the image signal using a cable; (Yamashita [0041] the imaging signal passes through the signal cables 48 connected to the flexible substrate 45 and the multi-layer substrate 46 and through the connector 6, and is output to the processor 8)
has a salient portion protruding (Yamashita [0065] FIG. 3, the connection lands 71a and 71b arranged so as to protrude from the electronic component 57 in the long-side direction are coupled to the electronic component 57 by the solder) from the inner surface of the through hole, (Yamashita Fig. 1-2 [0040] [0043] outer peripheries of the imaging unit 40 and a distal end portion of the electric cable bundle 47 are covered with a heat shrinkable tube 50 [hole] for improving resistance.)
the frame body (Yamashita [0032] an operating unit 4 [frame] is connected to a proximal end side of the insertion portion 3 of the endoscope 2) being configured to hold the imaging module (Yamashita FIG. 1-2 [0039] the imaging unit 40 includes the solid state image sensor 44, a flexible substrate 45, a multi-layer substrate 46, a glass rid 49, and a plurality of signal cables 48) when the imaging module is inserted in the through hole from an insertion opening formed at a proximal end of the frame body; (Yamashita FIG. 1-2 [0040] the plurality of signal cables 48 is brought together into an electric cable bundle 47 and extends in a proximal end direction of the insertion portion 3. The electric cable bundle 47 is arranged to be inserted into the insertion portion 3, and provided to extend to the connector 6 through the operating unit 4 and the universal code 5 illustrated in FIG. 1)
the frame body and the imaging module being bonded with each other via the second adhesive agent. (Yamashita FIG. 1-2 [0037] the imaging unit 40 has a lens unit 43 and a solid state image sensor 44 arranged on a proximal end side of the lens unit 43. The imaging unit 40 is bonded to the inside of a distal end portion body 41 [frame] by an adhesive)

Yamashita do not explicitly teach a frame body that has a through hole passing through the frame body in an optical axis direction of the optical unit, an inner surface of the through hole being partially open, and a first adhesive agent that is filled and hardened between a part of outer periphery of a resin seal and a surface of the salient portion, the resin seal being configured to seal a portion spanning from a proximal end of a lateral face of the optical unit to a junction of the cable, the part of outer periphery of the resin seal and the surface of the salient portion being bonded with each other via the first adhesive agent; and a second adhesive agent that is filled and hardened in a gap formed between the through hole of the frame body and the imaging module inserted in the through hole.

a frame body that has a through hole passing through the frame body in an optical axis direction of the optical unit, an inner surface of the through hole being partially open, and (Jono [0023] FIGS. 3A and 3B, alignment member 10 [frame] is a micro-capillary member with two through holes 10a provided at the center of a columnar block. [0024] FIG. 2, two optical fibers 11 and 12 [horizontal optical axis] and alignment member 10 are bonded together at the rear end surface of alignment member 10 and the inner surfaces of through holes 10a with a first adhesive agent [partially open])
a first adhesive agent that is filled and hardened between a part of outer periphery of a resin seal and a surface of the salient portion, (Jono [0026] the first adhesive agent is designed to obtain a degree of hardness that would cause no displacement of optical fibers 11 and 12 when optical fibers 11 and 12 are firmly fixed after curing and then the tip surface of alignment member 10 is polished. A specific example of such an adhesive agent is one-component thermosetting epoxy resin adhesive agent EP171)
the resin seal being configured to seal a portion spanning from a proximal end of a lateral face of the optical unit (Jono [0026] the first adhesive agent is designed to obtain a degree of hardness that would cause no displacement of optical fibers 11 and 12 when optical fibers 11 and 12 are firmly fixed after curing and then the tip surface of alignment member 10 is polished. A specific example of such an adhesive agent is one-component thermosetting epoxy resin adhesive agent EP171) to a junction of the cable, (Jono Fig. 6B [0035] optical probe 100 of the present embodiment is composed of: probe cable 80 composed of plural optical fibers 11, 12 and 41 inserted through tube 
the part of outer periphery of the resin seal and the surface of the salient portion being bonded with each other via the first adhesive agent; (Jono Fig. 4 [0025] the type of the first adhesive agent for bonding optical fibers 11 and 12 to alignment member 10 is not particularly limited; however, the first adhesive agent is a thermosetting adhesive agent such as an epoxy resin adhesive agent. In contrast to two-component adhesive agents, employing a thermosetting adhesive agent raises no such inconvenience that curing characteristics vary due to errors in the mixing ratio of the liquid components, and thus provides an effect that it is possible to freely control the duration between application and curing of adhesive agent) and a second adhesive agent that is filled and hardened in a gap formed between the through hole of the frame body and the imaging module inserted in the through hole, (Jono Fig. 4 [0029] Second adhesion part 21 is intended to prevent, at the distal end of the optical fiber assembly, the adhesive agent of alignment adhesion part 20 from flowing, by capillary action, into a gap formed between optical fibers 11 and 12 and spreading over a long distance)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamashita, further 

Regarding to claim 2:

2. Yamashita teach the endoscope front-end structure according to claim 1, Yamashita do not explicitly teach wherein the salient portion is formed at an opening that is open in a part of the inner surface of the through hole.

However Jono teach wherein the salient portion is formed at an opening that is open in a part of the inner surface of the through hole. (Jono Fig. 3)

Regarding to claim 3:

3. Yamashita teach the endoscope front-end structure according to claim 2, Yamashita do not explicitly teach wherein the salient portion includes two salient portions that are faced each other.

However Jono teach wherein the salient portion includes two salient portions that are faced each other. (Jono Fig. 3)

Regarding to claim 6:

6. Yamashita teach the endoscope front-end structure according to claim 1, Yamashita do not explicitly teach wherein the first adhesive agent is an ultraviolet cure adhesive, and the second adhesive agent is a thermoset adhesive agent.

However Jono teach wherein the first adhesive agent is an ultraviolet cure adhesive, and the second adhesive agent is a thermoset adhesive agent. (Jono [0025] in contrast to ultraviolet-curable adhesive agents, the thermosetting adhesive agents provide an effect that the adhesive agent can be reliably cured even in areas where ultraviolet rays hardly reach, such as the inner surfaces of through holes 10a)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. Pub. No. 20170255001 A1 which is English translation of WO/2016/092992 (PCT/JP2015/081195) published in Jun 16, 2016), in view of Jono (U.S. Pub. No.  20140093209 A1), further in view of Kimura (U.S. Pub. No.  20120197081 A1).

Regarding to claim 4:

4. Yamashita teach the endoscope front-end structure according to claim 1, Yamashita do not explicitly teach wherein the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent.

However Kimura teach wherein the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent. (Kimura [0019] after being hardened, the hardness of the second resin is preferably lower than the hardness of the first resin. In addition, the hardness of the second resin and the third resin are preferably almost equal and is lower than the hardness of the first resin. [0021] After being hardened, it is preferable that the hardness of the first resin, the second resin and the third resin are equally high, and the hardness of the fourth resin is lower than the hardness of the first resin, the second resin and the third resin. [0023] After being hardened, it is preferable that the hardness of the second resin is lower than the hardness of the first resin, and the hardness of the third resin and the fourth resin are almost equal to the hardness of the first resin)

The motivation for combining Yamashita and Jono as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamashita, further incorporating Jono and Kimura in video/camera technology. One would be motivated to do so, to incorporate the second adhesive agent has lower degree of post- hardening hardness than degree of post-hardening hardness of the first adhesive agent. The functionality will improve user experience.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. Pub. No. 20170255001 A1 which is English translation of WO/2016/092992 (PCT/JP2015/081195) published in Jun 16, 2016), in view of Jono (U.S. Pub. No.  20140093209 A1), further in view of Wataya (U.S. Pub. No. 20160157705 A1).

Regarding to claim 5:

5. Yamashita teach the endoscope front-end structure according to claim 1, Yamashita do not explicitly teach wherein the first adhesive agent has a higher degree of pre-hardening viscosity than degree of pre-hardening viscosity of the second adhesive agent

However Wataya teach wherein the first adhesive agent has a higher degree of pre-hardening viscosity than degree of pre-hardening viscosity of the second adhesive agent. (Wataya [0064] the first adhesive 4a has the viscosity before hardening higher than the viscosity before hardening of the second adhesive 4b. The first adhesive 4a is thicker than the second adhesive 4b and occupies most of thickness of the bonding section 4)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482